Title: To George Washington from Alexander Spotswood, 13 January 1787
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Nottingham January 13th 1787

I had not lost Sight of the Memorandom given me last fall by Majr Washington, and was about writeing to you when I recd his Favr of decr 30—86.
The crop before last, I unfortunately had some black oat on my Farm, which Caused a mixture among my white Crop, and in order to get them again pure; I picked a few bushles over, and sowed them in a Corner of my Farm, by which means I have a small Stack of pure Seed, out of this I will Spare some—You no doubt will think them Fine, but I do assure you they are trash to what they were last Year, Occasioned by there being Sewn in very rich ground, which with the quantity of rain run them up into Straw—I have also procured you two bushles of very Fine Poland Oat, Just in From England, this with what I send you of my kind, will, I hope, put you in seed the next Year—what I

shewed you for barley, my old Farmer Says, is what they Call bear in Scotland, but is Esteemed a Valluable Grain—This also got much injured by the wet weather—but the crop was good, Yielding at the rate of 24½ bus. to the acre—one bushle of this shall be sent—I know not what is Called the bunch pea, Nor what you can allude to, unless it is the white English Field Pea—part of what I have, shall be sent with a pint of the Bunch Homony bean—This last, I am told, is far mor[e] Valluable, than the runing kind—the Crop much greater—and by Growing in a bunch, thach[e]s the Roots of the Corn, and does not injure the Fodder.
Agreable to Your request, in the Majors letter, I have Purchased for you, 150 bushles of Oats of Mr Young, who rents Colo. Balls place Called Travellers rest—From which place, they will be delivered, the price is 2s. 6d. pr bus.—and More may be had shd you want—it wd be well to give about a Weeks notice to me that they may be in readiness.
Betsy joins me in our most afft. Compts to you Mrs Washington—Not Forgeting the Majr & his lady. I am dr Sr with grt regard yrs Mt Sinerly

Alexr Spotswood


The Majrs letter never came to hand, until the 11 January this present Month.

